Exhibit 12.1 STATEMENT RE COMPUTATION OF RATIOS Six Months Ended Year Ended December 31, June 30, 2008 2007 2006 2005 2004 2003 (in thousands, except ratios) Earnings: Pre-tax income (loss) $ 16,969 $ (32,580 ) $ 52,235 $ 27,528 $ (9,406 ) $ 17,899 Less: income (loss) from equity investees (59 ) 358 33 82 - 79 17,028 (32,938 ) 52,202 27,446 (9,406 ) 17,820 Fixed charges (1): Interest expense, gross (2) 47,723 89,965 17,785 18,944 13,145 2,638 Interest portion of rent expense 2,567 4,098 2,241 2,512 2,696 2,661 a) Fixed charges 50,290 94,063 20,026 21,456 15,841 5,299 b) Earnings for ratio (3) $ 67,318 $ 61,125 $ 72,228 $ 48,902 $ 6,435 $ 23,119 Ratios: Earnings to fixed charges (b/a) 1.3 - (4) 3.6 2.3 - (4) 4.4 Deficit of earnings to fixed charges $ - $ (32,938 ) - - $ (9,406 ) - (1) Fixed charges consist of interest on indebtedness and amortization of debt issuance costs plus that portion of lease rental expense representative of the interest factor. (2) Interest expense, gross includes amortization of prepaid debt fees and discount. (3) Earnings consist of income from continuing operations before income taxes plus fixed charges. (4) Due to Itron's losses in 2007 and 2004, the ratio coverage was less than 1:1. Additional earnings of $32,938 and $9,406 would have been needed to achieve a coverage of 1:1 in each of those respective years.
